Exhibit 99.6 PROMISSORY NOTE DEFINED TERMS Execution Date: August 31, 2007 City and State of Signing: San Francisco, California Loan Amount: $72,500,000.00 Initial Interest Rate: 6.565% per annum Interest Rate: a rate equal to the sum of 1.00% and the LIBOR RATE as defined in Section 1(c) Borrower: New Aventine, L.L.C. a Delaware limited liability company Borrower's Address: Before September 15, 2007 New Aventine, L.L.C. c/o 77 West Wacker Drive, Suite 4600 Chicago, Illinois 60601 And After September 15, 2007 New Aventine, L.L.C. 200 West Madison, Suite 1700 Chicago, Illinois 60606 in each case with a copy to: Perkins Coie LLP 131 South Dearborn Avenue, Suite 1700 Chicago, Illinois 60603 Attention:Bruce A. Bonjour Holder: METROPOLITAN LIFE INSURANCE COMPANY, A NEW YORK CORPORATION Holder's Address: Metropolitan Life Insurance Company, a New York corporation 10 Park Avenue Morristown, New Jersey 07962 Attention:Senior Vice President Real Estate Investments and: Metropolitan Life Insurance Company 333 South Hope Street, Suite 3650 Los Angeles, California 90071 Attention:Regional Director Maturity Date: Maturity Date: September 1, 2012. Advance Date: The date the funds are disbursed to Borrower. Interest Only Period:The period commencing on the Advance Date and ending on the Maturity Date. Monthly Installment:The amount of interest paid monthly as provided in Section1 hereof Permitted Prepayment Period:The Loan may not be prepaid in whole or in part at any time prior to the Maturity Date except as follows:Commencing on the first day following the Advance Date (September 4, 2007), Borrower may prepay the Loan in whole, but not in part, on 10 days prior written notice, provided such prepayment is accompanied by the Permitted Prepayment Fee (as defined in Section 8(b) hereof). Liable Party: SHC Aventine II, L.L.C., a Delaware limited liability company Addresses of Liable Party: Before September 15, 2007 SHC Aventine II, L.L.C., c/o 77 West Wacker Drive, Suite 4600 Chicago, Illinois 60601 And After September 15, 2007 SHC Aventine II, L.L.C., 200 West Madison, Suite 1700 Chicago, Illinois 60606 in each case with a copy to: Perkins Coie LLP 131 South Dearborn Avenue, Suite 1700 Chicago, Illinois 60603 Attention:Bruce A. Bonjour Operating Lessee:New DTRS La Jolla, L.L.C. pursuant to the Lease Agreement entered 2 into by Borrower, as landlord and Operating Lessee, as tenantdated as of August 31, 2007. Addresses of Operating Lessee: Before September 15, 2007 New DTRS La Jolla, L.L.C. c/o 77 West Wacker Drive, Suite 4600 Chicago, Illinois 60601 And After September 15, 2007 New DTRS La Jolla, L.L.C. 200 West Madison, Suite 1700 Chicago, Illinois 60606 in each case with a copy to: Perkins Coie LLP 131 South Dearborn Avenue, Suite 1700 Chicago, Illinois 60603 Attention:Bruce A. Bonjour Late Charge: An amount equal to three cents ($.03) for each dollar that is overdue. Default Rate: An annual rate equal to the Interest Rate plus four percent (4%). Note:This Promissory Note.Deed of Trust:Deed of Trust, Security Agreement, and Fixture Filing dated as of theExecution Date granted by Borrower to the Trustee named in the Deed of Trust for the benefit of Holder and MetLife Bank, N.A. Loan Documents:This Note, the MetLife Bank Note (as defined in Section 3 hereof), the Deed of Trust and any other documents related to this Note, the MetLife Bank Note and/or the Deed of Trust and all renewals, amendments, modifications, restatements and extensions of these documents. Guaranty: Guaranty dated as of the Execution Date and executed by Liable Party in favor of Holder. Indemnity Agreement: Unsecured Indemnity Agreement dated as of the Execution Date and executed by Borrower and Liable Party in favor of Holder. The Unsecured Indemnity Agreement and Guaranty are not Loan Documents and shall survive repayment of the Loan or other termination of the Loan Documents.MetLife Bank Loan: The loan evidenced by the MetLife Bank Note and secured by this Deed of Trust. 3 FOR VALUE RECEIVED, Borrower promises to pay to the order of Holder at Holder’s Address or such other place as Holder may from time to time designate, the Loan Amount with interest payable in the manner described below, in money of the United States of America that at the time of payment shall be legal tender for payment of all obligations. Capitalized terms which are not defined in this Note shall have the meanings set forth in the Deed of Trust. 1.
